Citation Nr: 1332483	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  09-08 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for a mood disorder, effective April 10, 2007 to June 29, 2008.

2.  Entitlement to an initial rating higher than 10 percent for degenerative joint disease of the cervical spine; cervical paravertebral muscle spasm (cervical spine disability), effective October 17, 2007, and 20 percent, effective July 17, 2009.

3.  Entitlement to service connection for bilateral calcaneal spur.

4.  Entitlement to service connection for a left ankle disability.

5.  Entitlement to service connection for a left arm disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from January 1996 to June 1996, and April 1999 to April 2007.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which granted service connection for a mood disorder, assigning a 50 percent rating, effective April 10, 2007 and a cervical spine disability, assigning a 10 percent rating, effective October 17, 2007; and denied service connection for bilateral calcaneal spurs, a left ankle disability, and a left arm disability.

The Veteran withdrew his appeal of entitlement to an evaluation in excess of 50 percent for a mood disorder by letter dated in May 2011, as set forth below.  He later filed a new claim and in a February 2013 rating decision, the RO granted a temporary total rating for hospitalization due to the Veteran's psychiatric disability, effective June 30, 2008 and a 70 percent rating, effective March 1, 2009.  The Veteran has not expressed dissatisfaction with this more recent rating decision.

The RO also granted an increased rating of 20 percent for the cervical spine disability in an April 2013 rating decision, effective July 17, 2009.  The Veteran has not indicated that he is satisfied with this rating.  In fact, the Veteran's representative argued in favor of a 30 percent rating for the Veteran's cervical spine disability in an August 2013 informal hearing presentation.  Thus, this claim is still before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to an initial rating higher than 10 and 20 percent for the cervical spine disability, and service connection for bilateral calcaneal spurs, a left ankle disability, and a left arm disability are addressed in the REMAND portion of the decision below, and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

FINDING OF FACT

In a May 2011 written statement, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw his appeal regarding his claim for entitlement to an initial rating higher than 50 percent for a mood disorder.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to an initial rating higher than 50 percent for a mood disorder, effective April 10, 2007, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c).  

In May 2011, the Veteran submitted a written statement that he wished to withdraw his appeal regarding his claim for entitlement to an initial rating higher than 50 percent for a mood disorder that was effective from April 10, 2007.  Because the Veteran has withdrawn his appeal as to his initial rating claim for a mood disorder, there remain no allegations of error or fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.


ORDER

The appeal for entitlement to an initial rating higher than 50 percent for a mood disorder effective April 10, 2007 to June 29, 2008, is dismissed.


REMAND

The Veteran seeks a higher initial rating for his cervical spine disability, which is currently rated as 10 percent disabling, effective October 17, 2007, and 20 percent disabling, effective July 17, 2009.  He was last evaluated for his cervical spine disability in July 2009.  In an August 2013 informal brief presentation, the Veteran's representative argued that the Veteran should be entitled to a 30 percent rating for his cervical spine disability based on findings showing that pain in the range of motion started at 0 degrees, as noted on VA examination in October 2007.  Alternatively, his representative argued that the case should be remanded for a more recent VA examination given the long period of time that had passed since the last examination.  While the mere passage of time is not a factor in and of itself to warrant a new examination, it is significant that more than four years has passed since the Veteran's cervical spine was last evaluated.  And given the representative's argument that a new examination is warranted, the Board resolves all doubt in the Veteran's favor that a potential worsening of the cervical spine disability since July 2009 has been raised by the record.  For this reason, another examination to address the present severity of the Veteran's cervical spine is warranted.

Regarding the service connection claims for disabilities of the left ankle, calcaneal spurs, and left arm, VA examinations are warranted to determine whether the Veteran has disabilities in these areas related to his military service.  The service treatment records show multiple sprains of the left ankle in August 1995, September 1995, and May 2004.  The Veteran continued to complain of left ankle pain on examination in June 2005.  Service treatment records also show complaints of heel pain and pain in the calcaneus bone and Achilles tendon in June 2005.  X-rays of the calcaneus in July 2005 show enthesophyte formation in the posterior portion bilaterally, greater on left side.  VA treatment records dated from June 2005 to October 2005 (during the Veteran's active duty service) show complaints of persistent bilateral heel pain.  After service, a September 2007 private x-ray examination report shows a calcaneal spur at the insertion of the Achilles tendon.  A general VA examination in October 2007 also shows limited and painful motion of left ankle and x-rays of calcaneal enthesopathic changes in the left ankle.  A January 2008 private treatment record shows bilateral calcaneal spurs.

The Veteran also contends that he injured his left arm in service unloading weapons.  The service treatment records do not show any injury to the left arm.  A June 2000 treatment record notes the Veteran injured his left hand while unloading a supply vehicle when his hand was caught in the rack of the MK-19 when he was sliding down from the truck.  Nonetheless, the Veteran is competent to report that he injured his left arm in service.  After service, an October 2007 general VA examination report shows complaints of left arm pain and swelling since trauma to the arm in 2000 while on active duty.  He reported pain was constant at a level of 9 out of 10.  The examiner noted that there was no pathology noted in the left arm.  However, a January 2011 private treatment record notes a scar on the left forearm.

Based on the aforementioned findings regarding the left ankle, left arm, and bilateral heels, a VA examination with an opinion on the etiology of any present disabilities in these areas is warranted.

It is also significant that the service treatment records stop in June 2005 but the Veteran's DD-Form 214 shows that he served in the U.S. Army through April 2007.  Additional efforts should be made to ensure that VA has a complete copy of the Veteran's military service records.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's service treatment records including for the period from June 2005 to April 2007.  Notify the Veteran of any unsuccessful efforts and indicate what further steps VA will make concerning the claim.

2.  Ask the Veteran to identify all treatment he has received for his disabilities of the cervical spine, left ankle, left arm, and calcaneal spurs since February 2013.  Make reasonable efforts to obtain any records identified by the Veteran.  Also make arrangements to obtain treatment records from the VAMC in San Juan, Puerto Rico dated since February 2013.  Notify the Veteran of any unsuccessful efforts and indicate what further steps VA will make concerning his claim. 

3.  Following completion of the above, schedule the Veteran for a VA orthopedic examination.  Provide the VA examiner time to review and consider the additional records, in addition to the claims file and a copy of this Remand, in conjunction with the examination.  Any indicated tests and studies are to be conducted.

The examiner should perform a thorough orthopedic evaluation and determine any current disability of the bilateral heels, left arm, and left ankle, i.e., calcaneal spurs, enthesophyte formation, etc.  

The examiner also should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current disability of the bilateral heels, left arm, and left ankle had its clinical onset during active service or is related to any in-service disease, event, or injury (including the multiple sprains to the left ankle, complaints of heel pain, and report of injury to the left arm in 2000, and/or x-rays of the calcaneus in July 2005 showing enthesophyte formation in the posterior portion bilaterally, greater on left side).

In providing this opinion, the examiner should consider the Veteran's complaints of pain and swelling in his left arm since military service, and pain in the left ankle and bilateral heels since his military service, as well as the post-service diagnosis of bilateral calcaneal spurs in September 2007, and the finding of a scar on the left forearm in January 2011.

The VA examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  Thereafter, schedule the Veteran for a VA orthopedic examination pertaining to the cervical spine condition.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, including an MRI and/or x-ray of the cervical spine, and all findings should be set forth in detail.

It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected cervical spine disability.  In evaluating the Veteran, the examiner should report the complete range of motion findings.  The examiner should be asked to indicate whether pain or weakness significantly limits functional ability during flare-ups or when the cervical spine is used repeatedly over a period of time.  The examiner should also be asked to determine whether the cervical spine exhibits weakened movement, excess fatigability or incoordination.  If feasible, these determinations should be expressed in terms of additional range of motion loss due to any weakened movement, excess fatigability or incoordination. 

In addition the examiner should address whether there are any present neurological abnormalities associated with the cervical spine disability.

The examiner should include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

5.  Ensure the examiner's opinions are responsive to the questions asked.  If not, take corrective action.  38 C.F.R. § 4.2.

6.  Then readjudicate the claim in light of the additional evidence, including all relevant evidence submitted since the April 2013 Supplemental Statement of the Case.  If any of the claims are not granted to the Veteran's satisfaction, send him and his representative another SSOC and provide time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


